NO. 12-08-00215-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

JAKE HENDRIX,                                              §    APPEAL FROM THE 273RD
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                          § SHELBY COUNTY, TEXAS
                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed for want of jurisdiction. Appellant was convicted of failure
to register as a sex offender, and punishment was assessed at imprisonment for two years.
         To invoke the appellate court’s full jurisdiction, the notice of appeal in a criminal case must
bear the trial court’s certification of the appellant’s right to appeal. TEX . R. APP. P. 25.2(d).
However, the certification may be added to the record by timely amendment or supplementation.
Id. Appellant’s notice of appeal does not include the required certification.
         On May 27, 2008, this court notified Appellant through his counsel, pursuant to Texas Rules
of Appellate Procedure 25.2 and 37.1, that the notice of appeal does not include the trial court
certification. The notice also informed Appellant that the appeal would be dismissed unless, on or
before June 11, 2008, the clerk’s record was amended to include the required certification.
         The deadline for responding to this court’s notice has expired, and the clerk’s record has not
been amended to show Appellant’s right to appeal. Therefore, the appeal is dismissed for want of
jurisdiction.
Opinion delivered June 25, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                              (DO NOT PUBLISH)